Citation Nr: 0522250	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-10  592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for right 
medial epicondylitis, currently rated 10 percent disabling.  

2.  Entitlement to a higher initial evaluation for ulnar 
nerve entrapment with ulnar neuropathy, currently rated 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from October 2000 to 
February 2001.  He also had unverified service to include 
unverified active duty from October 2001 to March 2002 and 
unverified Reserve service from September 1994 to June 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2003 RO decision.  

A videoconference Board hearing was held in June 2005, before 
the Acting Veterans Law Judge signing this document.  The 
Acting Veterans Law Judge had been designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7102 (West 
2002).  A transcript of the hearing testimony has been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board concludes that additional evidentiary development 
is necessary in this case.  In particular, it is noted that 
during the June 2005 videoconference hearing, the veteran 
related that two surgical procedures had been performed in 
connection with his service-connected right medial 
epicondylitis, ulnar neuropathy and ulnar nerve entrapment.  
It was noted at that time that records from the Naval 
hospital in Charleston, South Carolina pertaining to the 
first surgery were contained in the claims file.  However, 
the veteran underwent a second surgery at Roper Hospital in 
Charleston, South Carolina and the records of such treatment 
are not contained in the claims file.  Thus, the Board finds 
that hospital records from Roper Hospital and any other 
outstanding, relevant medical records, not already on file, 
should be obtained.  

Moreover, the most recent examination in connection with his 
service-connected disabilities was conducted in August 2003, 
prior to both surgical procedures.  The veteran claims that 
his condition has worsened since that time and that his 
ability to maintain his employment as a law enforcement 
officer is severely impacted by his service-connected 
disorders.  Given the veteran's contention that his service-
connected disorders have increased in severity, a current, 
comprehensive VA examination is warranted to provide a more 
complete disability picture, with particular consideration of 
the two surgeries and additional medical records.  See 
Caffrey v. Brown, 6 Vet App 377 (1994).  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, to specifically include 
any pertinent records from the Naval 
hospital in Charleston, South Carolina 
and the Roper Hospital in Charleston, 
South Carolina, which may possess 
additional records in connection with his 
recent surgery.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  If the RO is 
unable to obtain any identified records, 
it must identify to the veteran which 
records were unobtainable, it must 
describe to the veteran the efforts which 
were made in the attempt to obtain those 
records, and it must describe any further 
action to be taken by VA with respect to 
the claim.  

2.  The RO should arrange for appropriate 
VA examinations of the veteran to 
determine the nature and extent of his 
service-connected right medial 
epicondylitis, and ulnar nerve entrapment 
with ulnar neuropathy.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should identify all 
neurological and orthopedic 
manifestations of the service-connected 
right medial epicondylitis, ulnar nerve 
entrapment and ulnar neuropathy 
disability.  The claims file, including a 
copy of this remand, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
should reflect whether such a review of 
the claims file was made.  Any opinion 
expressed should be accompanied by a 
written rationale.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate a Supplemental Statement of 
the Case (SSOC) that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	K. PARAKKAL 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


